Citation Nr: 0014238	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-00 503A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the 
December 18, 1997 Board of Veterans' Appeals (Board) decision 
which denied a compensable evaluation for a mixed parotid 
tumor.


REPRESENTATION

Moving Party Represented by:  The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The appellant served on active duty from July 1972 to October 
1977.

This matter is currently before the Board on motion by the 
appellant as to clear and unmistakable error in a December 
18, 1997 Board decision.


FINDINGS OF FACT

1.  The December 1997 Board decision had found that the 
appellant was not entitled to a compensable evaluation for 
the service-connected mixed parotid tumor residuals.

2.  The appellant has offered no specific allegations of 
clear and unmistakable error concerning the December 1997 
Board decision.


CONCLUSION OF LAW

The appellant's allegation of clear and unmistakable error in 
the December 18, 1997 Board decision in failing to grant a 
compensable evaluation for the service-connected mixed 
parotid tumor fails to meet the threshold pleading 
requirements for revision of the Board decision on grounds of 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West. 
Supp. 1999); 38 C.F.R. §§ 20.1403, 1404 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has argued that there was clear and 
unmistakable error (CUE) in the December 18, 1997 Board 
decision, which had concluded that he was not entitled to a 
compensable evaluation for the service-connected mixed 
parotid tumor.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400- 1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.

38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable error is a 
very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly 
different but for the error.  Generally, either the 
correct facts, as they were known at the time, were 
not before the Board, or the statutory and 
regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review 
for clear and unmistakable error in a prior Board 
decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable 
error.  To warrant revision of a Board decision on 
the grounds of clear and unmistakable error, there 
must have been an error in the Board's adjudication 
of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a 
different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the otherwise 
correct application of a statute or regulation 
where, subsequent to the Board decision challenged, 
there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The Board points out that a review for CUE in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made. 
In this case, the moving party has not demonstrated that the 
Board's December 1997 decision contains CUE.  That 
determination found that the evidence had not shown that the 
veteran was suffering from any residuals of the mixed parotid 
tumor; therefore, a compensable evaluation was not found to 
be warranted.

The moving party has not offered any specific allegations; he 
has merely stated that the Board's finding that he was not 
entitled to a compensable evaluation was clearly erroneous.  
However, such an allegation does not constitute a valid claim 
of CUE.  As stated by the Court, for CUE to exist:

(1) "[e]ither the correct facts, as they were known 
at that time, were not before the adjudicator 
(i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the 
time were incorrectly applied," (2) the error must 
be "undebatable" and the sort "which, had it not 
been made, would have manifestly changed the 
outcome at the time it was made," and (3) a 
determination that there was CUE must be based on 
the record and law that existed at the time of the 
prior adjudication in question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it can 
be said that reasonable minds could only conclude that the 
original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that [clear and unmistakable error] is a very 
specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

In this case, the facts before the Board included the service 
medical records; post service medical records and the report 
of a May 1997 VA examination.  As noted in the Board 
decision, there was no evidence that the veteran was 
suffering from any residual disability related to his 
service-connected mixed parotid tumor.  

Accordingly, the failure to conclude that the veteran was 
entitled to a compensable evaluation for the mixed parotid 
tumor residuals is not an "undebatable" error.  The 
December 1997 Board decision was, therefore, consistent with 
and supported by the law then applicable for determining 
whether the veteran was entitled to a compensable evaluation 
for the service-connected mixed parotid tumor.  Therefore, 
the Board finds that the denial of a compensable evaluation 
was a reasonable exercise of adjudicatory judgment and did 
not involve CUE.  

After a careful review of the evidence of record, the 
undersigned concludes that the moving party has not set forth 
specific allegations of error, either of fact or law, in the 
December 18, 1997 decision by the Board.  Accordingly, in the 
absence of any additional allegations, the motion is denied.


ORDER

The motion for revision of the December 18, 1997 Board 
decision on the grounds of CUE is denied.



		
	
Member, Board of Veterans' Appeals


 


